
	
		II
		112th CONGRESS
		1st Session
		S. 1816
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mr. Lautenberg (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to modify a
		  provision relating to minimum penalties for repeat offenders for driving while
		  intoxicated or driving under the influence.
	
	
		1.Minimum penalties for repeat
			 offenders for driving while intoxicated or driving under the
			 influenceSection 164(a) of
			 title 23, United States Code, is amended—
			(1)by striking
			 paragraph (3);
			(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
			(3)in subparagraph
			 (A) of paragraph (4) (as so redesignated), by striking clauses (i) and (ii) and
			 inserting the following:
				
					(i)a
				suspension of all driving privileges for not less than 1 year; or
					(ii)a combination of
				suspension of unlimited driving privileges for 1 year, allowing for
				reinstatement of limited driving privileges subject to restrictions and limited
				exemptions as established by State law, if an ignition interlock device is
				installed for not less than 1 year on each of the motor vehicles owned or
				operated, or both, by the
				individual;
					.
			
